Citation Nr: 1726831	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service connected bilateral pes planus and plantar fasciitis.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from November 1978 to November 1986, and from January 1991 to March 1991.  He also had reserve service from 1986 to 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and March 2013 rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of this hearing is of record. 

These claims were remanded in June 2014 for further development.  In May 2015, the right and left knee claims were re-opened based on new and material evidence and again remanded.  In September 2016, the Board again remanded the issue of entitlement to service connection for a bilateral knee disability to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the September 2016 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the September 2016, the Board also denied entitlement to service connection for a cervical spine disability.  Pursuant to a Joint Motion for Remand (JMR) submitted by the parties, in March 2017, the United States Court of Appeals for Veterans' Claims (Court) vacated the portion of the September 2016 Board decision that denied service connection for a cervical spine disability and remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Knee Disability

The Veteran in this case is seeking entitlement to service connection for a bilateral knee disability.

The Veteran currently has mild-to-moderate tricompartmental degenerative changes in both knees with mild narrowing of the medial joint spaces and minimal marginal osteophytosis.  The Veteran also has patellar enthesopathy in his right knee.  These x-ray findings from April 2014 manifest themselves as chronic right and left knee pain that causes difficulty walking and bending.  Thus, the Veteran clearly has a current bilateral knee disability; at issue is whether this condition had onset in or was caused by his active military service, to include as secondary to the Veteran's service connected bilateral pes planus and plantar fasciitis.  

Service treatment records reflect that in March 1980, the Veteran complained of right knee pain that caused his knee to occasionally "give out", although an examination showed range of motion within normal limits.  In July 1984, the Veteran was treated for left knee swelling, bruising, and ligament instability.  However, there are no further complaints of or treatment for knee problems during the Veteran's two period of active military service.  No knee condition was noted on the Veteran's separation examination in October 1986, his January 1991 enlistment physical, or his March 1991 separation physical.  On the Report of Medical History forms completed by the Veteran at these examinations, he denied suffering from a "trick" or locked knee and did not self-report any knee problems.

Post-service medical records show right knee arthroscopic surgery in 1993 and left knee surgery in 1997.

In support of his claim, the Veteran has submitted evidence from a private treatment provider.  In a March 2009 letter, Dr. N.R. speculated that it is possible that the Veteran's current knee problems are related to knee injuries during service, but that he did not have enough information to make a decision.  In an April 2014 letter, Dr. N.R. noted records of left and right knee pain during service, and indicated that he had reviewed records that supported service connection for disability related to bilateral knee injuries sustained in service.  However, he never explicitly opines whether he believes that it is less likely than not the Veteran's current knee disability is related to his active service.  Furthermore, it is not clear from his statement whether Dr. N.R. reviewed the Veteran's separation examinations in October 1986 and March 1991 that show no evidence of any knee disability and he mistakenly stated that the Veteran's 1998 complaints of knee pain occurred while he was on active duty, although in fact the Veteran was in the Reserves at this time and there is no evidence of any specific injury to the right or left knee during active or inactive duty for training.  Rather, it appears that the Veteran was being seen as follow-up to treatment he received in the private sector and ongoing complaints related his chronic condition.

The Veteran was also afforded a number of VA examinations, which unfortunately were all inadequate for one reason or another.  In November 2014, a VA clinician reviewed the Veteran's claims file, and expressed the opinion that it is less likely than not that current right knee disability is related to the right knee injury treated during service.  However, the Veteran's left knee disability was not addressed.

An August 2015 VA examination mistakenly stated that there was no right knee care in the service record, although as noted above, a March 1980 entry shows a right knee examination and a prescription of an ace bandage.  In addition to failing to address either the March 1980 in-service treatment for the right knee or the July 1984 reports of injury to the left knee, the examiner did not properly consider whether the Veteran's current bilateral knee disability was caused or permanently aggravated by his service-connected bilateral plantar fasciitis or pes planus.

Accordingly, a new VA medical opinion was obtained in November 2016.  Unfortunately, the November 2016 VA medical opinion also did not adequately address the issue of secondary service connection.  The examiner stated that, "Since the knee DJD was tricompartmental it is less likely as not secondary to plantar fasciitis, there was no documentation of abnormal gait anywhere in service and plantar fasciitis not affecting his performance in service except now and then seen Dr no light duty or other waiver."  As an initial matter, it is unclear from the examiner's statement that the Veteran's knee disability is "not secondary" to his service connected plantar fasciitis whether he has considered both prongs of secondary service connection-causation and aggravation.  Secondly, the examiner only refers to the Veteran's service connected plantar fasciitis and not his pes planus.  

Finally, the Board notes that in addition to the Veteran's arguments that his current bilateral knee condition is related either to an in-service injury or his service connected bilateral pes planus and plantar fasciitis, he has reported that his military duties while on active duty were physically demanding, including prolonged standing, running, and marching that stressed his lower extremities.  The Veteran has contended that this caused or contributed to his current bilateral knee arthritis, and it does not appear that either the Veteran's private treatment providers or any of the VA examiners has addressed this theory of entitlement.  

Accordingly, on remand, the Veteran should be afforded a new VA medical examination to address the etiology of his current disability.

Cervical Spine Disability

The Veteran is also seeking entitlement to service connection for a cervical spine disability, claimed as a neck disability, which the Veteran contends was caused or permanently aggravated by his service connected left shoulder disability.  

Unfortunately, a remand is required because the August 2015 VA examiner failed to provide an adequate medical opinion with supporting rationale regarding Appellant's secondary service connection theory of entitlement.  Specifically, the examiner failed to address the aggravation prong of secondary service connection, which renders the examination inadequate.

An adequate medical opinion regarding secondary service connection must address causation and aggravation separately.  See El Amin v. Shinseki, 26 Vet.App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  The May 2015 Board remand specifically sought an opinion on whether any cervical spine disability was proximately due to or the result of Appellant's service-connected left shoulder disability, or aggravated by his left shoulder disability.  The examiner, however, failed to provide any rationale or analysis for the requested aggravation opinion.  The examiner stated "it is felt less likely his current neck problem with DJD and DDD [is] linked to his left shoulder injury nor any possibility of it incurred in active service . . . or in reserve service."  The examiner's opinion is inadequate because it fails to provide any clear rationale or analysis for the question of aggravation under 38 C.F.R. § 3.310(b).

Accordingly, on remand, the Veteran should be afforded a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his bilateral knee condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral knee disability had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service.  Specifically, the examiner is asked to address:

a. Whether it is at least as likely as not that the Veteran's current right and left knee disabilities are related to the March 1980 and July 1984 complaints of knee problems documented in the Veteran's service treatment records.

b. Whether it is at least as likely as not that the Veteran's current bilateral knee disability was caused by his service connected bilateral pes planus and plantar fasciitis.

c.  Whether it is at least as likely as not that the Veteran's current bilateral knee disability was permanently aggravated (worsened) by his service connected bilateral pes planus and plantar fasciitis.

d. Whether it is at least as likely as not that the physical demands of the Veteran's military service during his periods of active duty caused or permanently aggravated his current bilateral knee disability.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. Refer the Veteran's claims folder to the August 2015 VA medical examiner for an addendum medical opinion regarding the Veteran's cervical spine disability, or, if he is not available, to a similarly qualified VA physician.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's cervical spine disability was permanently aggravated (worsened) by the Veteran's service connected left shoulder disability.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


